FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                              Oct 05 2012, 8:35 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                      GREGORY F. ZOELLER
Acklin Law Office, LLC                              Attorney General of Indiana
Westfield, Indiana
                                                    GARY R. ROM
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

KEITH HOSEA,                                        )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )   No. 24A01-1202-CR-76
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE FRANKLIN CIRCUIT COURT
                          The Honorable Clay M. Kellerman, Judge
                              Cause No. 24C02-0806-FD-286


                                          October 5, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                       Case Summary

       Keith Hosea (“Hosea”) pled guilty to Driving While Intoxicated, as a Class D felony,

in Franklin County, and a portion of his sentence was suspended to probation. He again

committed Driving While Intoxicated, this time in Rush County, after which the Franklin

County trial court revoked his probation and ordered him to serve the remainder of his

sentence as executed time. Hosea now appeals the revocation of his probation, contending

that the trial court abused its discretion when it ordered the entirety of his suspended sentence

be served as executed time.

       We affirm.

                               Facts and Procedural History

       On November 3, 2009, Hosea pled guilty to Operating a Vehicle While Intoxicated, as

a Class D felony, and was sentenced to 24 months imprisonment with 15 months suspended

to probation. A probation order was entered the same day. Among the conditions of

probation were requirements that Hosea “not violate any law (Federal, State, or local),” and

that he “not consume any alcoholic beverages.” (Ex. 2.) Hosea signed the order, thereby

acknowledging that he had been informed of the requirements of his probation and of the

possibility that his probation would be revoked in the event of any violations.

       On May 6, 2010, Hosea was arrested in Rush County and was charged with, among

other offenses, Operating a Vehicle with a .08% or .15% or More Blood Alcohol Content, as

a Class D felony. Hosea pled guilty to this offense, and on July 13, 2010, judgment of

conviction was entered against him.


                                               2
       On June 22, 2010, during the pendency of the Rush County case, Brian Campbell,

Chief Probation Officer for the Franklin Circuit Court, filed a Verified Petition of Probation

Violation, alleging that Hosea’s conduct in Rush County had violated his probation in the

Franklin County case.

       After completing the executed portion of his sentence in the Rush County case, Hosea

was released from custody, but failed to appear for a Revocation Hearing the trial court had

scheduled for May 26, 2011. A bench warrant was issued the same day, after which Hosea

was arrested.

       After several continuances, a Revocation Hearing was conducted on January 19, 2012,

at the conclusion of which the trial court found that Hosea had violated the requirements of

and therefore revoked his probation. The trial court ordered Hosea to serve the probated

portion of his sentence as executed time in the Department of Correction.

       This appeal ensued.

                                 Discussion and Decision

       Hosea couches his appeal as one challenging the revocation of his probation. The

legal standard for revocation of probation and our review of such decisions on appeal is well-

settled:

       Probation is a matter of grace and a conditional liberty which is a favor, not a
       right. Johnson v. State, 659 N.E.2d 194, 198 (Ind. Ct. App. 1995). The trial
       court determines the conditions of probation and may revoke probation if those
       conditions are violated. The decision to revoke probation is within the sound
       discretion of the trial court. Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007).
       And its decision is reviewed on appeal for abuse of that discretion. Prewitt v.
       State, 878 N.E.2d 184, 188 (Ind. 2007).


                                              3
Cooper v. State, 917 N.E.2d 667, 671 (Ind. 2009). When a defendant violates probation “and

the petition to revoke is filed within the probationary period,” a trial court may “[o]rder

execution of all or part of the sentence that was suspended at the time of initial sentencing.”

Ind. Code § 35-38-2-3(g)(3) (2010) (superseded by I.C. § 35-38-2-3(h)(3) (2012)).

       Here, after Hosea’s conviction for a subsequent offense in Rush County, the trial court

revoked his probation and ordered him to serve the suspended portion of his sentence in

prison. Hosea does not argue that the trial court abused its discretion in revoking his

probation. Rather, he argues that “principles of equity would call for a sentence of

significantly less than fifteen months because of the significant amount of time Hosea had

already spent on probation and incarcerated awaiting disposition” with the exception of his

Rush County offense. (Appellant’s Br. at 7.)

       First, Hosea offers no citation to authority for the premise that he may seek relief on

equitable principles. Thus, his argument on appeal is waived. See Ind. Appellate Rule

46(A)(8)(a) (requiring that briefs be “supported by cogent reasoning” and “citations to the

authorities … relied on”).

       Waiver notwithstanding, we cannot agree with Hosea that the trial court abused its

discretion when it ordered him to serve as executed time the fifteen months of probation.

During his probationary period, Hosea committed an offense similar to that for which he was

sentenced in the present case. He argues that he “had been released for seven months with a

chance to build his life outside of jail before being re-incarcerated on the probation

violation.” (Appellant’s Br. at 7.) However, he declines to note that he did not appear for the


                                              4
May 26, 2011, probation revocation hearing and was incarcerated as a result of his failure to

appear.

       Under these circumstances, we cannot conclude that the trial court abused its

discretion when it ordered Hosea to serve as executed time the entire fifteen-month term that

had previously been suspended to probation.

       Affirmed.

RILEY, J., and CRONE, J., concur.




                                              5